                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

TOM KAISER, JOHN WORTHING, and
AERO GUARD AVIATION
INSURANCE, LLC;                                               8:17CV454

                     Plaintiffs/Counter
                     Defendants,                                ORDER

       vs.

ARTHUR J. GALLAGHER & CO.,

                     Defendant/Counter
                     Claimant.


      The court has been advised that the parties in the above-captioned matter
have settled their claims.
      Accordingly,
      IT IS ORDERED that:
      (1)    Within thirty (30) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which will
fully dispose of the case.
      (2)    Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.
      (3)    The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.
      Dated this 27th day of February, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
